DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 10/31/2022 is acknowledged.  The traversal is on the ground(s) that group II does not have separate utility of a rotor cooling assembly but not an impeller cooling system.  This argument is rendered moot due to the examination of group I and the determination that a cooling system including a cooling fluid channel extending through the rotor is allowable subject matter and recited in claim 11, and therefore required by all of group II.  All claims are being treated on their merits.	
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation of a volume that is alternatively either more than, less than, or substantially equal in volume fails to further limit because it covers any possible volume of the channel.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Walters et al. (US 2012/0178985, hereinafter “Walters”).
In regards to claim 1, Walters discloses a catheter pump system (Fig. 1) comprising: an impeller for pumping blood (116); a catheter body comprising an outer lumen and an inner lumen (Figs. 4A-5); a drive shaft disposed inside the inner lumen and coupled with the impeller at a distal portion of the drive shaft, the drive shaft configured such that rotation of the drive shaft causes the impeller to rotate (element 148/204; pars. 0057-0058); a motor assembly (e.g, Figs. 12 and 13) for imparting a rotation on of the impeller through the drive shaft, the motor assembly comprising: a stator carrying electrical windings (pars. 0045 and 0100); and a rotor disposed in at least a portion of the stator (element 470), the rotor mechanically coupled with a proximal portion of the drive shaft (Figs. 12 and 13); and a cooling system for delivering cooling fluid to the pump system during operation of the pump system and returning at least some of the supplied delivered cooling fluid to a waste reservoir (par. 0039), wherein the cooling system channels cooling fluid distally through the outer lumen to the impeller (Fig. 5), and wherein the cooling system channels cooling fluid proximally through the inner lumen to the motor assembly (Figs. 5, 13, 15A; pars. 0050, 0071, 0075, 0101).
	In regards to claim 2, the fluid flow through the outer lumen lubricates the impeller and/or supplies fluid to a patient (pars. 0049, 0060).
	In regards to claim 3, a fluid flow through the inner lumen is channeled around the periphery of the drive shaft (Figs. 3, 4B, 13; pars. 0071-0072).
	In regards to claim 4, a fluid flow through the inner lumen is channeled within the drive shaft (par. 0147: “Within the pump, infusant can circulate (e.g., via lumens, channels, or spaces 260, 274, 282, 412) thereby helping to cool and lubricate portions of the pump.”; par. 0091: “The drive shaft 148 also includes an elongate body 408 that extends between the proximal and distal portions 400, 404. The elongate portion 408 comprises a lumen 412 extending therethrough.”).
	In regards to claim 5, the motor assembly includes a flow diverter, and wherein the cooling fluid is channeled from the inner lumen to a rotor chamber of the follow diverter (Figs. 13 and 15A; e.g., element 560).
Allowable Subject Matter
Claims 11-15 and 17-20 are allowed.
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or fairly render unpatentable the combination of claim elements including a cooling fluid channel extending through the rotor of the blood pump.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moise et al. (US 4,895,557) is another example of a percutaneous blood pump with a fluid cooling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792